t c memo united_states tax_court mark vandenbosch and julie vandenbosch petitioners v commissioner of internal revenue respondent docket no filed date robert d grossman jr and derek n hatch for petitioners fred edward green jr for respondent memorandum findings_of_fact and opinion buch judge the commissioner issued a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty for a substantial_understatement_of_income_tax to mark and julie vandenbosch for the deficiency relates exclusively to a distribution from dr mark vandenbosch’s self-directed simplified_employee_pension sep individual_retirement_account ira the issues for consideration are whether the burden has shifted to the commissioner under sec_7491 whether dr vandenbosch received a dollar_figure taxable_distribution from his sep-ira and if so whether he is liable for the additional tax under sec_72 and whether the vandenbosches are liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax on the basis of the evidence presented at trial we find that we do not need to address burden shifting under sec_7491 because we can decide these issues on the preponderance_of_the_evidence we hold that dr vandenbosch received a taxable_distribution because he had a claim of right to the withdrawal and the distribution was not a nontaxable rollover moreover the vandenbosches are liable for the additional tax on the distribution because they did not establish that dr vandenbosch meets any of the exceptions in sec_72 however they are not liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax because they have established that they acted with unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure reasonable_cause and in good_faith when they relied on the advice of a tax professional findings_of_fact dr vandenbosch wa sec_46 years old and married to mrs vandenbosch during the year in issue dr vandenbosch is an anesthesiologist he is the director of the operating room and the chief of anesthesia services at palm bay hospital he is also the president of palm bay anesthesia associates p a which he and three partners formed in the mid-nineties palm bay anesthesia associates adopted a self-directed sep plan agreement with edward d jones co l p edward jones for dr vandenbosch and the other partners through the sep plan agreement palm bay anesthesia associates could make deductible contributions to the plan which contributions would be placed in the partners’ self-directed iras that were set up through the sep plan agreement edward jones is the custodian of dr vandenbosch’s sep-ira dr vandenbosch could request that edward jones invest the sep-ira funds in specific assets such as mutual funds and stocks dr vandenbosch believed that he was able to direct the funds in any way and that edward jones would facilitate the transaction whenever dr vandenbosch wanted to invest the funds he would contact a representative at edward jones and instruct that representative what assets to trade or buy the representative would then invest in those assets before dr vandenbosch directed edward jones’ representatives to invest in mutual funds and stocks i john r carver dr vandenbosch met mr carver in the operating room in when mr carver was working as a licensed radiology technologist before becoming a radiology technologist mr carver spent time working as a stockbroker dr vandenbosch and mr carver developed a friendship outside of the hospital they went golfing and out to dinners because dr vandenbosch believed that mr carver was knowledgeable about investments he often sought mr carver’s opinion on the stock market and investment opportunities dr vandenbosch believed that mr carver was always correct in his investment advice in early while mr carver was discussing his current investment activities he explained to dr vandenbosch that he was involved in a company named altenesol which publicly traded as iahl iahl was formed to develop a liquefied natural_gas plant in colombia by iahl was working with an investment bank to raise capital to begin the project at that time mr carver owned an interest in iahl and he was iahl’s vice president of marketing and sales he primarily sought out investors to raise capital for the project mr carver told dr vandenbosch that iahl needed capital for its expenses and that any loan would be repaid quickly because iahl expected to receive funding from a large colombian company dr vandenbosch explained that he had dollar_figure available in his sep-ira that mr carver could use for developing iahl ii the note on date dr vandenbosch and mr carver executed a contract memorializing an agreement to lend money to iahl the note was titled corporate loan agreement promissory note and it recited that it was between iahl or john carver as the borrower and mark j vandenbosch sep ira as the lender under the heading titled loan amount the parties agreed to dollar_figure one hundred twenty five thousand dollars and the parties did not specify when or how the funds would be advanced the parties provided far more detail for how the loan would be repaid the parties specified the payment terms interest rate date of payment late payment penalty and place of payment they agreed that the borrower was required to pay the lender dollar_figure together with a flat dollar_figure interest payment on the maturity_date date if the payment was not made by the maturity_date an additional flat late payment fee of would be imposed after days regardless of whether the borrower repaid the loan on the 91st day or at any time thereafter perhaps most importantly the parties agreed that the borrower would repay the loan to mark j vandenbosch at his personal_residence on the signature page dr vandenbosch and mr carver signed the note in their personal capacities dr vandenbosch signed his name above_the_line that read mark j vandenbosch and that denominated him as lender he did not indicate that he was signing on behalf of his sep-ira likewise mr carver signed his name on the line that read john r carver and that denominated him as borrower mr carver did not indicate that he was signing on behalf of iahl although the note stated that iahl or mr carver was the borrower dr vandenbosch and mr carver believed that mr carver was the true borrower mr carver testified that he included iahl in the borrower’s name because he wanted dr vandenbosch to know that the loan was for iahl’s expenses and advancing the project but that he would be responsible for repaying the loan likewise dr vandenbosch was and still is looking to mr carver for repayment iii transfer of funds on date dr vandenbosch took the following steps to fulfill the obligation under the note dr vandenbosch signed a form titled retirement distribution or internal transfer he requested that edward jones distribute dollar_figure from his sep-ira into his joint account with mrs vandenbosch at edward jones he did not elect to have federal and state_income_tax withheld he checked a box indicating i am under the age of irs premature_distribution tax applies edward jones distributed dollar_figure from dr vandenbosch’s sep-ira into the vandenbosches’ joint account at edward jones dr vandenbosch wired dollar_figure from the joint account to his personal account at bankfirst dr vandenbosch wired dollar_figure from the bankfirst account to john r carver at a jpmorgan chase bank n a chase account the loan has not been repaid iahl did not accept the offer from the colombian company for financing additionally mr carver asked for and received extensions of the due_date on the loan because iahl has not yet generated revenue likewise dr vandenbosch has not sought repayment of the loan although the interest amount and late payment fees are flat dr vandenbosch has not been concerned about repayment because he views his investment as a way for him to get his metaphorical foot in the door in addition to lending money to iahl dr vandenbosch is now an investor in iahl he rolled over funds from his sep-ira to an ira account with e trade financial corp e trade to purchase shares of stock of iahl likewise he rolled over funds from his e trade account into a roth_ira at e trade which now holds iahl stock additionally dr vandenbosch and his son own a joint account with right_of_survivorship at e trade and that account holds iahl stock mr carver believes that he will be able to repay the loan eventually currently iahl has the contracts to begin building a liquefied natural_gas plant before construction can begin iahl must obtain additional permits dr vandenbosch is also confident that mr carver will repay the loan in date dr vandenbosch received from edward jones a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a gross distribution of dollar_figure the form bears a code indicating that the withdrawal is an early distribution and that the entire dollar_figure is taxable the vandenbosches employed maizel maizel accountants to prepare and file their joint form_1040 u s individual_income_tax_return for the vandenbosches have been using the firm for over years dr vandenbosch explained to his return preparer what had happened with the distribution and provided his return preparer with the note and information about the wire transfers that ended with mr carver’s receiving the funds the vandenbosches reported that they received dollar_figure in pensions and annuities however they reported it was a nontaxable rollover with their return the vandenbosches included a copy of a letter from maizel maizel accountants which stated that the return preparer believed that the funds were directly rolled over from the sep-ira to iahl’s account or john r carver’s account they also included a copy of the note the commissioner examined the vandenbosches’ return and issued a notice_of_deficiency on date making adjustments to taxable_income from the distribution and determining an additional tax under sec_72 and an accuracy-related_penalty for a substantial_understatement_of_income_tax while residing in nevada the vandenbosches timely petitioned for redetermination of the deficiency they challenge the commissioner’s determination that the distribution is taxable and that they are liable for the additional tax under sec_72 and the accuracy-related_penalty opinion the vandenbosches argue that they did not receive a distribution from their sep-ira because the various transactions beginning with the note and ending with the funds being transferred to mr carver should be viewed as a whole collapsed and treated as an investment by the sep-ira in iahl the commissioner argues that this was a taxable_distribution that was used to finance a loan to mr carver further the commissioner argues that both of the vandenbosches’ theories fail because the promissory note was not a bona_fide investment because dr vandenbosch and mr carver signed in their personal capacities and because the loan was never repaid i burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving otherwise the vandenbosches argue that the burden_of_proof should shift to the commissioner pursuant to sec_7491 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability if the taxpayer provides credible_evidence with respect to that issue and also substantiates the item maintains records and cooperates with rule a 290_us_111 the commissioner’s reasonable requests for information taxpayers bear the burden of proving that they have met the sec_7491 requirements shifting of the burden_of_proof is relevant only in the rare event of an evidentiary tie or a failure of proof because there is no evidentiary tie as to any factual issues we do not need to decide the allocation of the burden_of_proof under sec_7491 we can decide the factual issues on the basis of a preponderance_of_the_evidence in the record ii distributions from iras an ira is a_trust created or organized in the united_states for the exclusive benefit of an individual or his or her beneficiaries if the trust meets the requirements of sec_408 a sep is an ira or an individual retirement 135_tc_471 aff’d 668_f3d_888 7th cir 131_tc_185 supplementing tcmemo_2007_340 see also 89_fedappx_656 9th cir holding that the court was not required to determine who had the burden_of_proof under sec_7491 when the preponderance_of_the_evidence favored the commissioner aff’g tcmemo_2002_276 annuity that meets the requirements of sec_408 undistributed ira income is generally exempt from tax unless the account ceases to be an ira sec_408 provides with certain exceptions that any amount_paid or distributed out of an ira must be included in the gross_income of the payee or distributee as provided in sec_72 the vandenbosches advance two arguments why the withdrawal should be excluded from their gross_income both of which disregard the form of the transactions in essence they argue that the transactions should be treated as if the sep-ira distributed the funds directly to mr carver for iahl and then the sep-ira held the note as an asset to reach their conclusion they argue that the withdrawal was not a distribution because dr vandenbosch did not have a claim of right to the withdrawn funds alternatively they argue that the withdrawal was a nontaxable rollover a claim of right it is well settled that a taxpayer who receives amounts under a claim of right or without restrictions as to its disposition must include such amounts in sec_408 see sec_408 gross_income the vandenbosches argue that dr vandenbosch did not have a claim of right to the dollar_figure withdrawn from the sep-ira because he was acting as a conduit or an agent in transmitting the funds to mr carver this is the factual element common in all claim_of_right_doctrine cases--that is the receipt of money by a taxpayer with an imperfect right to retain it a taxpayer has a claim of right to income if the taxpayer receives the income controls the use and disposition of the income and asserts either a claim of right or entitlement to that income the record before us demonstrates that dr vandenbosch had a claim of right with respect to the dollar_figure withdrawn from his sep-ira at all times dr vandenbosch had unfettered control_over the funds shaara v commissioner tcmemo_1980_247 accord 56_tc_530 we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit aff’d 492_f2d_286 7th cir see also n am oil consol v burnet 286_us_417 79_tc_655 quoting wootton the claim_of_right_doctrine and sec_1341 tax l rev aff’d 720_f2d_658 1st cir hamlett v commissioner tcmemo_2004_78 wl at hennessey v commissioner tcmemo_2007_131 wl at citing n am oil consol v burnet u s pincite aff’d a f t r 2d ria 5th cir nevertheless the vandenbosches argue that because dr vandenbosch had a prior obligation to provide funds to mr carver he was acting as a conduit or an agent in arranging the transfer indeed t he underlying principle in the claim_of_right_doctrine is that the taxpayer is allowed to exclude from his income money received under an unequivocal contractual statutory or regulatory duty to repay it so that he really is just the custodian of the money accordingly we have held that a taxpayer does not have a claim of right to income received in his or her capacity as a conduit or an agentdollar_figure the vandenbosches rely on 119_tc_135 to show that dr vandenbosch was acting as a conduit or an agent in ancira the taxpayer requested the custodian of his self-directed_ira to invest in stock that was not publicly traded but was available directly from the issuer the custodian drew a check on the taxpayer’s ira account and at all times the check was payable to the issuing company the custodian sent the check to the taxpayer who in turn delivered it to the issuing company after considerable delay the 792_f2d_683 7th cir aff’g in part rev’g in part 83_tc_842 see also cont’l ill corp v commissioner tcmemo_1989_636 aff’d in part rev’d in part 998_f2d_513 7th cir 119_tc_135 roger v commissioner tcmemo_2011_277 wl at company issued a stock certificate stating that the taxpayer’s ira purchased the shares of stock that certificate was delivered to the taxpayer who in turn delivered it to the custodian we addressed the issue of whether the taxpayer received a distribution when he received the check we held that the taxpayer did not receive a distribution we explained that the taxpayer was acting as a conduit or an agent because his only actions were those of arranging the transaction and delivering to the issuing company the check that was payable to the issuing company we found that the taxpayer lacked the unfettered command over the funds he was a mere conduit the key factual difference between the taxpayer in ancira and dr vandenbosch is the amount of control each held and exercised dr vandenbosch had unfettered control_over the funds upon distribution the taxpayer in ancira merely delivered a check that was payable to the issuing company he did not have access to the funds in contrast dr vandenbosch had access to the funds he directed his sep-ira to distribute the funds into his account afterwards he transferred the funds between his accounts and eventually ancira v commissioner t c pincite ancira v commissioner t c pincite ancira v commissioner t c pincite to mr carver these actions show that he had unfettered control_over the funds accordingly he was not acting as a mere conduit or an agent when the funds were distributed to him likewise dr vandenbosch’s facts are distinguishable from the facts in mcgaugh v commissioner tcmemo_2016_28 also filed today in mcgaugh the taxpayer also had a self-directed_ira because the ira custodian was unwilling to purchase a particular stock the taxpayer arranged the purchase by having the custodian wire funds directly to the issuing company which in turn issued a stock certificate in the name of the taxpayer’s ira and sent the stock certificate to the custodian we held that the taxpayer was not a payee or distributee and that to the extent he had control_over the wired funds he at most acted as a conduit the taxpayer did not receive a distribution because no funds ever passed through his hands moreover the taxpayer was not in constructive receipt of the funds because the funds went straight to the issuing company and the issuing company sent the stock shares to the custodian at no time did the taxpayer have control_over the funds nor could he negotiate the stock certificate which was issued in the name of the ira unlike the taxpayer in mcgaugh dr mcgaugh v commissioner tcmemo_2016_28 at mcgaugh v commissioner at vandenbosch received and exercised control_over the funds as demonstrated by the transfers between his accounts and eventually to mr carver moreover at no time has the note been held by dr vandenbosch’s ira and at all times the note has been payable to dr vandenbosch nonetheless the vandenbosches argue that because dr vandenbosch had a prior obligation to provide funds to mr carver he was acting as a conduit or an agent in arranging the transfer they rely on 208_f2d_430 6th cir aff’g in part rev’g in part 11_tcm_274 and shaara v commissioner tcmemo_1980_247 both lashells’ estate and shaara involved similar facts the taxpayers received payments portions of which they were required to pay over as kickbacks although the kickback agreements were unenforceable the taxpayers were both held to be mere conduits because in both cases the kickbacks were necessary to receive those portions of the payments in the first instance without making the kickbacks they 208_f2d_430 6th cir aff’g in part rev’g in part 11_tcm_274 shaara v commissioner tcmemo_1980_247 40_tcm_643 lashells’ estate v commissioner f 2d pincite shaara v commissioner t c m cch pincite would not have received the payments there is no similar linkage between the distribution received by dr vandenbosch and the loan to mr carver dr vandenbosch could receive a distribution regardless of whether he intended to make a loan to mr carver and at all times dr vandenbosch had control_over the funds as evidenced by the fact that he transferred the funds between his accounts multiple times before depositing them into mr carver’s account and perhaps most notable the vandenbosches’ situation is distinguishable because in the end dr vandenbosch is entitled to the funds dr vandenbosch had control_over the funds upon receipt and is entitled to control those funds upon repayment as well dr vandenbosch’s free movement of the funds demonstrates that he had complete control_over them upon receipt moreover the note requires that the loan be repaid to dr vandenbosch not to the sep-ira the evidence both how he used the funds and his personal entitlement to repayment of the funds is clear that he was not a mere conduit and that he had and will have a claim of right over those funds lashells’ estate v commissioner f 2d pincite finding that without the agreement to provide kickback payments to the purchasing agent the taxpayer would have billed at the cost shaara v commissioner t c m cch pincite finding that without the agreement to provide kickback payments to the public officials the taxpayer would not have inflated the invoices b rollover_contribution a rollover under sec_408 is an exception to the general_rule that any amount_paid or distributed out of an ira must be included in gross_income it provides that the taxpayer does not have to include in gross_income a distribution if the entire amount that he or she receives is paid into an ira or other eligible_retirement_plan within days of the distributiondollar_figure the vandenbosches argue that if this is a distribution it was reinvested in the sep-ira within the prescribed 60-day period if we look at the substance of the transaction instead of the form under this theory dr vandenbosch distributed dollar_figure out of his sep-ira immediately placed the funds back into the sep- ira and then distributed them to mr carver the vandenbosches are asking us to disregard the various agreements executed in this transaction in order to find that the distribution was made directly to mr carver because the u s court_of_appeals for the ninth circuit to which this case would be appealable has not explicitly adopted the danielson_rule we apply the sec_408 see 110_tc_1 378_f2d_771 3d cir holding that a party may challenge the tax consequences flowing from a written_agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction continued strong_proof rule when taxpayers attempt to disregard the form of their own transactions the strong_proof rule requires more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting partydollar_figure the vandenbosches argue that because the sep-ira was funding its obligation under the note the distribution should be considered paid directly to mr carver however the substance of what occurred is entirely consistent with the form dr vandenbosch received a distribution exercised control_over the funds eventually lent funds to iahl and personally has a right to repayment on the note we will not disregard the various agreements we hold that dr vandenbosch received a taxable_distribution because he had a claim of right to the withdrawal and the distribution was not a nontaxable rollover continued or to show its unenforceability because of mistake undue influence fraud duress etc vacating and remanding 44_tc_549 294_f2d_52 9th cir aff’g 34_tc_235 haas assocs accountancy corp v commissioner tcmemo_2000_183 wl at supplemented by 117_tc_48 aff’d 55_fedappx_476 9th cir see also throndson v commissioner 457_f2d_1022 9th cir aff’g 51_tc_306 76_tc_239 haas assocs accountancy corp v commissioner wl at iii sec_72 sec_72 imposes with certain exceptions an additional tax on an early distribution from a qualified_retirement_plan equal to of the portion of the amount that is includable in gross_income the most common exception is that the distribution occurred on or after the taxpayer attained the age of dollar_figure when dr vandenbosch received the distribution he had not reached the age of and he has not alleged that he comes within any of the other exceptions under sec_72 accordingly dr vandenbosch is liable for the additional tax on the distribution iv accuracy-related_penalty for substantial_understatement_of_income_tax sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to any substantial_understatement_of_income_tax an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of tax required to be shown on the return or dollar_figure however if taxpayers have substantial sec_72 sec_6662 authority for the tax treatment of an item then the portion of the tax attributable to that item is not included in the understatementdollar_figure the commissioner bears the burden of production for these penalties before the burden shifts to taxpayers to prove that the penalty should not apply because we sustain the commissioner’s deficiency the understatement of income_tax is substantial the penalty does not apply to any portion of the underpayment where the taxpayers establish that they acted with reasonable_cause and in good_faith taxpayers may establish that they acted with reasonable_cause and in good_faith through reliance on the advice of a tax professional the reliance must have been reasonable and in good_faith under all the circumstances to demonstrate that the reliance was reasonable and in good_faith the taxpayer must prove by preponderance_of_the_evidence that t he adviser was a competent professional sec_1_6662-4 income_tax regs see sec_7491 116_tc_438 sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs neonatology assocs p a v commissioner t c pincite sec_1_6664-4 c income_tax regs who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment taking into consideration all the facts and circumstances we find that the vandenbosches acted with reasonable_cause and in good_faith in their reliance on the advice of a tax professional the vandenbosches have been using the accounting firm for over years dr vandenbosch explained to his return preparer what had happened with the distribution and provided his return preparer with the note and information regarding the transfer of funds that ended with mr carver’s receiving the funds the vandenbosches included with their return a copy of a letter from their tax preparer stating that he did not include the dollar_figure as taxable because he believed it was directly rolled over accordingly the vandenbosches are not liable for a sec_6662 accuracy-related_penalty for a substantial_understatement_of_income_tax v conclusion on the basis of the examination of the record before us and the parties’ arguments at trial we find that we do not need to address burden shifting under sec_7491 because we can decide these issues on the preponderance of the neonatology assocs p a v commissioner t c pincite evidence additionally we hold that when dr vandenbosch withdrew dollar_figure from his sep-ira it was a taxable_distribution and not a nontaxable rollover likewise the vandenbosches are liable for the additional tax on the distribution because dr vandenbosch does not meet any exceptions in sec_72 however the vandenbosches are not liable for a sec_6662 accuracy- related penalty for a substantial_understatement_of_income_tax because they acted with reasonable_cause and in good_faith in their reliance on the advice of their tax professional to reflect the foregoing an appropriate decision will be entered
